United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT

                                ___________

                                No. 97-1786
                                ___________

Charles Thomas Sturdy, doing          *
business as Fenton Pawn Shop,         *
                                      *
             Appellant,               *
                                      *
      v.                              *
                                      * Appeal from the United States
Lloyd Bentsen, Secretary, Department * District Court for the
of Treasury; John McGaw, Director,    * Eastern District of Missouri.
Bureau of Alcohol, Tobacco &          *
Firearms; Harriet Bobo, Regional      *      [UNPUBLISHED]
Director, Southwest Region, Bureau of *
Alcohol, Tobacco & Firearms,          *
                                      *
             Appellees.               *
                                 ___________

                        Submitted: October 1, 1997
                            Filed: October 6, 1997
                                ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.
       Charles T. Sturdy, owner and operator of the Fenton Pawn Shop, appeals the
District Court&s1 order granting summary judgment in favor of defendants in Sturdy&s
action seeking review of a decision by the Secretary of the Department of Treasury to
revoke Sturdy&s federal license to sell firearms. We affirm.

       In 1993, an inspector from the Bureau of Alcohol, Tobacco and Firearms
(BATF) performed a compliance inspection at Sturdy&s pawn shop and found numerous
violations of federal firearms regulations, including failure to maintain accurate and
complete records. Compliance inspections in previous years had revealed similar
violations, and Sturdy had received notice of these violations. Following one
inspection in 1984, he also had received an admonitory letter, which described the
violations and noted that the BATF had considered revoking his license, but had
decided to give him an opportunity to demonstrate his ability to conduct business in
accordance with applicable law and regulations. In 1989, at the request of the BATF,
Sturdy attended an admonitory conference at which BATF inspectors reviewed the
violations with Sturdy and stressed that subsequent violations would result in
revocation of his license. Despite these warnings, Sturdy repeatedly failed to adhere
to the record-keeping requirements. Following the 1993 inspection, the BATF sent
notice to Sturdy that his license was being revoked.

       After the BATF issued its final notice of revocation, Sturdy petitioned the
District Court for judicial review. Following an evidentiary hearing, the Court found
that the evidence of Sturdy&s “numerous violations [was] clear and undisputed”; that
he also had received “numerous warnings and admonitions from the BATF concerning
problems with his record keeping”; that Sturdy&s extensive experience as a firearms
dealer and his own testimony demonstrated he was well aware of record-keeping
requirements under federal law; and that his violations were thus willful.


      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.

                                         -2-
       On appeal, Sturdy argues the District Court erred in finding that he willfully
violated the record-keeping requirements for federal firearms licensure, and in
determining that no genuine issue of material fact existed. Sturdy&s argument rests
largely upon the legal definition of “willful,” and his contention that the violations--
which he admits occurred--did not constitute “an intentional violation of a known legal
duty.” He further asserts that, in determining willfulness, the District Court should
have considered his efforts to correct the errors and his alleged attention deficit
disorder. Finally, Sturdy contends he did not receive a full and fair hearing in the
District Court, because the Court quashed his subpoena for the BATF&s inspection
reports of three other firearms dealers.

       A District Court may grant summary judgment when reviewing a firearms-license
revocation pursuant to 18 U.S.C. § 923(f)(3) (1994), provided no issues of material fact
are in dispute. Cf. Cucchiara v. Secretary of Treasury, 652 F.2d 28, 29-30 (9th Cir.
1981) (affirming grant of summary judgment where licensee did not dispute factual
evidence showing willful violation of record-keeping regulations), cert. denied, 455
U.S. 948 (1982); Fin & Feather Sport Shop, Inc. v. United States Treasury Dep&t, 481
F. Supp. 800, 807 (D. Neb. 1979) (noting summary judgment is available under section
923 (f)(3)).

        The BATF was entitled to revoke Sturdy&s firearms license for willful violation
of the federal firearms regulations. See 18 U.S.C. § 923(e) (1994). To show a willful
violation, the BATF had to prove Sturdy knew of the legal record-keeping requirements
and “purposefully disregarded” or was “indifferent to” them. See Lewin v. Blumenthal,
590 F.2d 268, 269 (8th Cir. 1979) (per curiam) (citing Shyda v. Director, Bureau of
Alcohol, Tobacco and Firearms, 448 F. Supp. 409, 415 (M.D. Pa. 1977) (discussing
definition of “willful” in context of license revocation)). Thus, the BATF did not have
to adduce evidence of “bad purpose.” See id.




                                          -3-
       After de novo review of the record, see Movers Warehouse, Inc. v. City of Little
Canada, 71 F.3d 716, 718 (8th Cir. 1995) (standard of review), we agree with the
District Court that no genuine issue of material fact exists, and that summary judgment
was appropriate, see Fed. R. Civ. P. 56. Given the uncontroverted evidence
demonstrating Sturdy&s awareness of the legal record-keeping requirements and his
repeated failure to follow them, we conclude substantial evidence shows Sturdy&s
violations were willful. We further agree with the District Court that Sturdy&s after-the-
fact efforts to correct the specific violations pointed out to him are irrelevant to the
issue of willfulness at the time the errors occurred. See Cucchiara, 652 F.2d at 30.

      After carefully reviewing Sturdy&s remaining points on appeal, we find them to
be without merit.

      Accordingly, the judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -4-